DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 and 14-20 in the reply filed on 6/21/22 is acknowledged.  The traversal is on the ground(s) that the claims are in the same application and the search should be all together.  This is not found persuasive because the argument does not point out any error in the requirement and, as indicated, the claims are classified in at least two separate CPC areas. The search therefore is extensive.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOKAWA et al. (US 2017/0011974, hereinafter, Yokawa) in view of Tada et al. (US 2007/0292598, hereinafter, Tada.)
In regard to claims 1 and 14, in fig. 1, Yokawa discloses a temperature measuring device that measures a temperature of a stage 44 (para [0026]) configured to hold a substrate 42 (para [0026]), the device comprising: 
a contact portion 44b provided at a position that does not hinder placing of the substrate on the stage and configured to measure the temperature of the stage, and a temperature detector 46 (para [0028]) including a temperature sensor and provided at a position under the substrate.
Yokawa, however, does not explicitly discloses the stage is separated from the contact portion except when measuring a temperature, wherein, when measuring the temperature of the stage, the contact portion and the temperature detector are relatively moved and brought into contact with each other in a state where the stage is not rotating to detect the temperature of the stage.
Tada, in fig. 8, discloses analogous device including a stage 70 (para [0068]) and a temperature detector 37 (para [0062]) that is separated from the stage. The stage is elevated up and down during the operation (para [0068]) in order to adjust the space within the chamber. The wafer transfer 12 is also rotatable during an operation process (para [0051], and a rotator 13 (para [0051].) This is common in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to place the heat detector as taught in order to take the advantage.
Allowable Subject Matter
Claims 2-9 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art do not show the stage is provided to be movable in an up and down direction in a processing container in which a predetermined processing is performed on the substrate, the temperature detector is provided at a bottom portion of the processing container, and the stage is rotated such that the contact portion corresponds to the temperature detector, and the stage is then moved down such that the contact portion and the temperature detector are brought into contact with each other, thereby detecting the temperature of the stage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/               Primary Examiner, Art Unit 2814